UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 form 8-a FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Aetrium Incorporated (Exact name of registrant as specified in its charter) Minnesota 41-1439182 (State of incorporation or organization) (I.R.S. Employer Identification No.) 2350 Helen Street, NorthSt. Paul, Minnesota (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Rights to Purchase Series A Junior Participating Preferred Stock Nasdaq Capital Market If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to general Instruction A.(c), please check the following box. ☒ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the ExchangeAct and is effective pursuant to General Instruction A.(d), please check the following box. ☐ Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None (Title of Class) (Title of Class) Item 1.
